DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. 

With respect to the remarks on pages 6-7, Applicant argues that Kazama merely discloses a sheet evaluation, looking for anomalies in the position or corner folding of the sheet.  If the position of the corner is within a predetermined range, the sheet is determined to be correctly positioned, while if the position is outside of the predetermined range the sheet is determined to be incorrectly positioned.  The USPTO does not clearly indicate which portions of the specification of the Kazama reference discloses “excluding a portion of the detected outer shape in which a change due to corner folding of the sheet is estimated to have occurred”.

The Examiner respectfully disagrees with Applicant’s argument because Morita, as combined with Kazama, does teach the claimed invention.  Specifically, the citations of Kazama are highlighted paragraphs in pages 10-12 and also FIG. 5-6.  As shown in FIG. 5-6, Kazama shows that sheet detected having a corner folded.  Kazama clearly teaches that the sheet angle “is performed by detecting two predetermined end portions (hereinafter referred to as edges) corresponding to the corners of the density patch and the adjacent sides of the paper”.  Thus, Kazama is considered to teach the angle of the sheet is calculated by “excluding a portion of the detected outer shape in which a change due to corner folding of the sheet is estimated to have occurred”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US Publication 2018/0164733; English equivalent of JP2018097213 on IDS dated 07/06/2021) in view of Kazama et al. (JP 2013-201553 A; see machine translation; hereinafter Kazama).
With regards to claims 1 and 16, Morita teaches a curling detection device (and a curling detection method), comprising: 
an imager (31A) that captures an image of a sheet conveyed ([0046]; FIG. 3); and 
a hardware processor (FIG. 2) that detects an outer shape of the sheet in the image captured by the imager and evaluates a curling state of the sheet ([0124-0136]; FIG. 9-10).
However, Morita is silent regarding the hardware processor that evaluates a curling state of the sheet while excluding a portion of the detected outer shape in which a change due to corner folding of the sheet is estimated to have occurred.
Kazama teaches a method of detecting an abnormality in a recording medium (abstract) while excluding a portion of the detected outer shape in which a change due to corner folding of the sheet is estimated to have occurred (see highlighted portions; FIG. 5-6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kazama of continuing processing even an abnormality of a corner is detected to the hardware processor of Morita during curl correction calculation with reasonable expectation of continuing curl correction “without notifying the sheet abnormality” (page 11, highlighted portion; Kazama).
	
With regards to claim 2, Morita, as combined with Kazama, teaches (citations to Morita unless specified otherwise) the curling detection device according to claim 1, wherein the hardware processor sets an analysis point in the image on a side of the detected outer shape extending along a conveyance direction (FIG. 10) and in a region estimated not to include a shape change due to corner folding of the sheet (pages 10-11, highlighted portions; Kazama), and calculates an evaluation-target width of the sheet in an edge region based on a coordinate of the analysis point, and the hardware processor evaluates the curling state of the sheet based on a difference or a ratio between the evaluation-target width and a reference width of the sheet in the edge region in a case where no curling occurs ([0133-0136]).

With regards to claim 3, Morita, as combined with Kazama, teaches (citations to Morita unless specified otherwise) the curling detection device according to claim 2, wherein the hardware processor determines, based on a shape of the edge region in the outer shape (FIG. 10), whether or not there is the corner folding in the sheet (FIG. 5A-5B; Kazama), the hardware processor sets a width of the outer shape at an edge end as the evaluation-target width when the sheet does not have the corner folding ([0098-0099]), and, when the sheet has the corner folding, the hardware processor estimates, based on the coordinate of the analysis point, the width of the sheet at the edge end in a case where a shape change only due to curling occurs, and sets the estimated width at the edge end as the evaluation-target width ([0098-0102]).

With regards to claim 4, Morita, as combined with Kazama, teaches (citations to Morita unless specified otherwise) the curling detection device according to claim 3, wherein, when the sheet has the corner folding (page 10-11; FIG. 5; Kazama), the hardware processor approximates, with a curve, a shape of the sheet in the case where the shape change only due to curling occurs, the hardware processor being configured to approximate the shape of the sheet based on coordinates of a plurality of the analysis points, and the hardware processor sets, as the evaluation-target width, the width at the edge end estimated from the curve ([0124-0136]; FIG. 9-10).

With regards to claim 5, Morita, as combined with Kazama, teaches the curling detection device according to claim 3, wherein the hardware processor searches each point on the side of the outer shape extending along the conveyance direction within the image, and determines whether or not there is the corner folding in the sheet, based on a positional deviation direction and a positional deviation amount in a width direction of the sheet between successive search points (pages 10-11; highlighted portion; FIG. 5-6; Kazama).

With regards to claim 6, Morita, as combined with Kazama, teaches (citations to Morita unless specified otherwise) the curling detection device according to claim 2, wherein the hardware processor calculates, as the evaluation-target width, a width of the outer shape obtained using the coordinate of the analysis point in the conveyance direction as a reference position ([0122-0123]; FIG. 8).

With regards to claim 7, Morita, as combined with Kazama, teaches (citations to Morita unless specified otherwise) the curling detection device according to claim 6, wherein the hardware processor determines, based on a shape of the edge region in the detected outer shape (FIG. 9-10), whether or not a position of the analysis point corresponds to a position including the shape change due to the corner folding (FIG. 5; Kazama), and excludes the sheet from an evaluation target when the position of the analysis point corresponds to the position including the shape change due to the corner folding (pages 10-11; Kazama).

With regards to claim 8, Morita, as combined with Kazama, teaches (citations to Morita unless specified otherwise) the curling detection device according to claim 2, wherein the hardware processor sets the reference width based on an outer shape of a middle region of the sheet in the detected outer shape ([0099]; “prescribed parameter reference value is a feeding sheet size” includes the middle region size of the sheet).

With regards to claim 9, Morita, as combined with Kazama, teaches (citations to Morita unless specified otherwise) the curling detection device according to claim 2, wherein the hardware processor determines a curling direction of the sheet based on whether or not a width of the detected outer shape in the edge region is larger than the reference width ([0122-0123]; FIG. 8).

With regards to claim 10, Morita, as combined with Kazama, teaches (citations to Morita unless specified otherwise) the curling detection device according to claim 1, wherein the hardware processor determines, based on an evaluation result on the curling state of the sheet, a correction amount for performing curling correction processing on the sheet ([0135-0136]).

With regards to claim 11, Morita, as combined with Kazama, teaches (citations to Morita unless specified otherwise) the curling detection device according to claim 4, wherein the hardware processor sets, as a curling region in which the curling state occurs, a range of the sheet extending from an edge end position of the sheet toward a middle side of the sheet and corresponding to a distance between the imager and a conveyance roller of a conveyer adjacent to the imager, and sets the coordinates of the plurality of analysis points (i.e. register marks) in a part of the curling region in the outer shape where no shape change due to the corner folding is estimated ([0124-0136]; the teaching of analyzing the shape of the sheet includes the analysis points as claimed).

With regards to claim 12, Morita, as combined with Kazama, teaches (citations to Morita unless specified otherwise) the curling detection device according to claim 3, wherein the hardware processor sets, as a curling region in which the curling state occurs (FIG. 10, corner portions), a range of the sheet extending from an edge end position of the sheet toward a middle side of the sheet and corresponding to a distance between the imager and a conveyance roller of a conveyer adjacent to the imager, and estimates the evaluation-target width based on a ratio between a distance to the analysis point (i.e. register marks) from a base end position of the curling region located on the middle side of the sheet in the outer shape and a distance to an edge end position of the sheet from the base end position of the curling region in the outer shape, and based on the coordinate of the analysis point in a width direction of the sheet ([0135-0136]). 

With regards to claim 13, Morita, as combined with Kazama, teaches (citations to Morita unless specified otherwise) the curling detection device according to claim 6, wherein the hardware processor sets the coordinate of the analysis point in the conveyance direction (0124-0136]) based on resolution of the image (the analysis is performed based on the same resolution of the captured images).

With regards to claim 14, Morita, as combined with Kazama, teaches (citations to Morita unless specified otherwise) the curling detection device according to claim 1, wherein the imager captures images of an upper surface side and a lower surface side of the sheet separately, and the hardware processor detects the outer shape of the sheet in each of an upper-surface-side image and a lower-surface-side image of the sheet generated by the imager, and selects, as an image used to evaluate the curling state, one of the upper-surface- side image and the lower-surface-side image in which a width of the sheet in an edge region obtained from the outer shape has a tendency to be enlarged in comparison to a reference width of the sheet in the edge region ([0124-0136]; in the case where the image can be printed single sided and reinserted back for second side printing, the images for the front side and back side are captured and curl correction is selected to be performed for each side of the sheet).

With regards to claim 15, Morita, as combined with Kazama, teaches (citations to Morita unless specified otherwise) the image forming apparatus, comprising: the curling detection device according to claim 1 (FIG. 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        

/JENNIFER BAHLS/Primary Examiner, Art Unit 2853